Citation Nr: 0813850	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-41 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to February 
2000, and from February 2003 to June 2003.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In February 2008, subsequent to the most recently issued 
supplemental statement of the case (SSOC), the veteran 
submitted a one-page statement responding to said SSOC, 
attaching her Enlisted Record Brief.  These 3 pages 
essentially indicate the veteran's assignments over the 
course of her military service, specifically her unit's 
overseas service in Bosnia, and the resulting award of 
certain overseas campaign decorations.  While these actual 
pages were not previously considered by the RO, review 
thereof indicates that the information contained therein is 
duplicative of that found in the veteran's service personnel 
records, already associated with the claims file.  Thus, for 
appellate adjudication to proceed would pose no risk of 
prejudice to the veteran.


FINDING OF FACT

A valid diagnosis of post-traumatic stress disorder (PTSD) 
based on a verified stressor related to the veteran's 
military service is not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in August 
2003 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication); 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained; the veteran did not 
identify any private medical records pertinent to her claim 
for service connection for PTSD.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  Although the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, a VA examination was not accorded the veteran in this 
case, as the threshold issue of a verified stressor was not 
satisfied.  See 38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

In this case, the veteran contends that she currently has 
PTSD as a direct result of a stressor she alleges to have 
experienced during active duty.  Specifically, the veteran 
asserted in her September 2003 stressor statement that during 
her service in Bosnia in September 1997, she witnessed a land 
mine explosion that severely injured a local man, and took 
part in transporting that man to the local hospital for 
treatment.  To that end, the veteran's service personnel 
records confirm that she was stationed in Bosnia from March 
1997 to September 1997.  However, the veteran's service 
personnel records do not indicate evidence of awards or 
decorations indicative of combat, nor is there any objective 
evidence that she was tasked with any combat 
responsibilities.

As there is no evidence that the veteran served in combat, 
the Board concludes that she does not meet the criteria for 
being considered a "combat veteran" under 38 U.S.C.A. 
§ 1154(b).  As such, her lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In this case, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the veteran has a current diagnosis of PTSD 
that is based, in part, on this stressor event.  However, the 
veteran has offered no competent corroborating evidence of 
her claimed inservice stressor, and her service department 
records also do not support the claim regarding her claimed 
inservice stressor.  Doran, 6 Vet. App. at 283.  That the 
veteran served overseas in Bosnia in 1997 is not in dispute.  
However, consequent to the June 2007 Remand with respect to 
the veteran's appeal, the RO sent a request to the Joint 
Services Records Research Command (JSRRC) in August 2007, 
specifically listing the veteran's claimed stressor event 
with the date, location, and details as supplied by the 
veteran.  In October 2007, JSRRC responded that working in 
conjunction with the Center for Military History in 
Washington, D.C., they were unable to locate any evidence 
documenting the land mine explosion, or the related events, 
claimed by the veteran as having occurred in September 1997.  
No other documentation or supporting evidence of this 
stressor, to include those types of lay evidence of which the 
veteran was notified in the RO's August 2003 letter could be 
submitted, are associated with the claims file.  Accordingly, 
no verified inservice stressors are of record.

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the veteran has a December 2002 
diagnosis of PTSD from a VA mental health professional, who 
confirmed that diagnosis in an October 2004 opinion letter, 
the inservice stressor event on which the diagnosis is 
partially based still has not been verified.  Thus, the 
diagnosis fails to satisfy the VA criteria noted above.  

The veteran argues in her February 2008 statement that she 
disagrees with the denial of service connection because her 
PTSD is the result of both her inservice stressor event and 
other, nonservice-related stressors.  That her PTSD diagnosis 
is based on both claimed inservice and postservice stressor 
events is not in dispute.  However, successful substantiation 
of a claim for service connection for PTSD requires that the 
claimed inservice event on which a non-combat veteran's PTSD 
diagnosis is based is independently confirmed.  See Moreau, 9 
Vet. App. at 395; see also Dizoglio, 9 Vet. App. at 166; 
Zarycki, 6 Vet. App. at 98.  Absent verification of the 
inservice stressor event, service connection is not 
warranted.

Because the stressor event on which the veteran bases her 
claim has not been verified by corroborating evidence, and 
thus a diagnosis of PTSD based on a verified stressor event 
is not of record, the preponderance of the evidence is 
against her claim for service connection for PTSD.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


